DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 13, 2022. Claims 2 and 10-12 have been cancelled without prejudice.  Claims 1, 3- 9, and 13-21 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3-9, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance. 
In regard to independent claim 1 and dependent claims 3-6,7, 8, and 18-20, the closest prior art references, Lee et al. (CN 104880842), Fukunaga et al. (US 2009/0146992 A1), Lee et al. (US 2011/0123729 A1), Jiang et al. (US 2016/0033822 A1), and Fujioka (US 2012/0256881 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “the touch panel further comprising: a first polarizer over a light-incident surface of the first substrate; and a second polarizer between the liquid crystal layer and the first optical detection laver: wherein: -2-U.S. Pat. Appl. Ser. No. 16/064,546 Practitioner Docket No. 26326-1083 a polarization direction of the first polarizer is configured to be substantially parallel or perpendicular to a polarization direction of the second polarizer.”
In regard to independent claim 4, the closest prior art references, Lee et al. (CN 104880842), Fukunaga et al. (US 2009/0146992 A1), Lee et al. (US 2011/0123729 A1), Jiang et al. (US 2016/0033822 A1), and Fujioka (US 2012/0256881 A1), fail to disclose, either singly or in combination, all of the limitations of claim 4, including the combination of limitations, “a second optical detection layer, disposed over a surface of the liquid crystal layer distal to the light-emitting surface and comprising a plurality of second optical detection components, each configured to detect, and to convert into a second electric signal, an intensity of a light shedding thereupon, wherein: the plurality of second optical detection components are arranged to positionally correspond to the plurality of first optical detection components in a one-to-one relationship; and an orthographic projection of each of the plurality of second optical detection components on the first substrate is contained within the orthographic projection of the black matrix on the first substrate, and is not overlapped with an orthographic projection of a corresponding first optical detection component within a same region of the black matrix.”
In regard to independent claim 9 and dependent claims 13-17, the closest prior art references, Lee et al. (CN 104880842), Fukunaga et al. (US 2009/0146992 A1), Lee et al. (US 2011/0123729 A1), Jiang et al. (US 2016/0033822 A1), and Fujioka (US 2012/0256881 A1), fail to disclose, either singly or in combination, all of the limitations of claim 9, including the combination of limitations,” wherein the light source comprises a light-emitting diode (LED), comprising: a first composition capable of emitting a visible light; and a second composition capable of emitting an infrared upon excitement by the visible light.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871